Olabk, C. J.
Upon the facts agreed, the Southern Railway Company was duly incorporated, and prior to the time when the United States took possession and control of all the railroads for war purposes, it was engaged as a common carrier in the transportation of freight and passengers, and the United States Government took possession and was operating this and all other railroads by the Director General, his agents and employees in April, 1918, when this demurrage accrued.
The Director General was duly and legally ^appointed under the act of Congress, and the defendants were duly incorporated under the laws of this State, and were engaged in shipping and storing cotton, and the *679plaintiff and defendant entered into tbe “average” agreement set out in tbe record. Tbis is a condensed statement of tbe facts alleged in tbe first five paragraphs of tbe complaint and which are admitted to be true and proven.
As to tbe other facts set out in tbe case agreed, tbe only questions to be determined are as follows:
First, whether tbe demurrage and storage rules of tbe tariff in law, as in fact, applied both to intrastate as well as to interstate shipments.
Second, was tbe written notice of constructive placement substantially good as required 'by tbe tariff.
Third, if not, could such written notice in law be waived by tbe defendant company, and if'so, was tbe same actually waived?
Fourth, whether tbe defendants, after receiving tbe written notices acknowledged to have been sent to them and received by their traffic manager, and after knowledge that demurrage bad been incurred, could receive, unload and accept tbe cotton without being liable at law for tbe payment of said demurrage.
As to tbe first of these questions, tbe printed tariff, which has been made a part of tbe facts “considered as proven,” states that it is applicable on interstate and intrastate traffic, and paragraph 2 of tbe facts “considered as proven” states that tbis tariff is applicable at stations and sidings on tbe Southern Railway Company and roads named on page 2 thereof, including tbe city of Greensboro and tbe private siding of tbe defendant hereinafter mentioned. Tbis being so, it is not necessary to discuss whether tbe tariff applied to interstate shipments at law or fact, or whether tbe true and correct amount under tbe facts as proven was $8,939.37, especially in view of tbe further statement in paragraphs 5 and 6 of said facts “agreed to be taken as proven.” It is therefore clear that if tbe plaintiffs' are entitled to recover at all they are entitled to tbe sum under tbe agreement of facts to recover $8,939.37.
As to tbe second question, whether tbe written notice was substantially given as required by tbe tariff, T. B. Page, a witness for the plaintiffs, testified as follows: “I bandied and conducted tbe business as to freight matter with tbe defendant, with Mr. Garland Clary, who held tbe position of traffic manager with tbe defendant, which position be bad in 1918, held for several years. There was an agreement between Mr. Clary and myself that on tbe receipt of waybills at my office covering all tbe cotton shipped to them, or any cars for their warehouses, we were to call him up over tbe telephone at tbe office of tbe defendant and 'give him tbe car numbers and initials, tbe number of bales, and tbe marks on tbe cotton, and where from, if it was shown, or if be asked for it, and any other information that be asked for and we could give; but that was tbe principal information. It was to be *680given eacb morning, over tbe phone, to Mr. Clary, and not to anybody else. This notice over the phone, in regard to all shipments o£ cotton coming into Greensboro to defendant in April, 1918, was given over the phone to him. He had a form, which I think he got up himself, upon which he entered all that information, in duplicate. He sent them down with the bill of lading, and I signed this form. These shipments were ‘Order, notify shipments.’ When he got all this information he knew which bill - of lading to take up at the bank. Upon surrender of the bills of lading and the signing of the receipt, I issued an order that went to the yard master’s office for the placement of those cars containing that cotton.”
Mr. Clary, traffic manager of the defendant, testified as follows: “I was traffic manager and secretary-treasurer of defendant. Before I had made this connection I had been employed by the Southern Railway Company, and was familiar with the tariff in regard to shipments. One of my duties, when I was employed by the railway company, was to get possession of and follow tariffs in regard to shipments, and I was employed by defendant because of my peculiar knowledge in regard to tariffs. In the tariffs that have been promulgated by the railway company there had been for years the same provision with regard to constructive notice that was in force and operation in April, 1918. I was demurrage clerk at one time, and knew that under certain provisions demurrage accrued on cars that were detained by shippers. As soon as waybills were received by him in the morning, Mr. Page would call me up over the telephone and give me the number of the car, the time of its arrival, the contents of the car, where it was from, and the marks of the cotton, etc. It was not exactly an arrangement; he did that with practically all cars; it was only for the benefit of the railroad company, to expedite the business. I did not have what you might call an arrangement with him by which he was to do that, but he did it just the same, and I got that information every morning. If we did not already have the bills of lading, we went and got them, upon receipt of that information, and made out a receipt for the bill of lading for Mr. Page to sign. These receipts contained all the information that I had at that time. I filled the receipt out and took it, with the bill of lading, to Mr. Page to sign. After getting the information over the telephone, and after the railroad cashier had signed receipt containing information which I had put on it, I also got a postal card notice of arrival, containing marks of the cotton, the number of bales and the car numbers, and in some instances origin of the cotton, also' the initials of the cars. I kept a book containing the arrival of the cotton, date of notification of arrival, and date it was placed and unloaded, by which I checked the railroads’ statement, when they presented it.”
*681Tbe U. S. Circuit Court of tbis, tbe Fourth Circuit, in a decision filed 21 December, 1922, in Davis, Director General, v. Timmonsville Oil Company, a similar case to tbe one at bar, after citing Eule 5, section (a), of tbe demurrage rules as to constructive placement, says:
“As we bave heretofore pointed out, tbe railroad immediately upon arrival of tbe cars respectively mailed to tbe oil company notice of arrival. Tbis notice, in substance, contained tbe name of tbe railroad to which tbe car belonged, tbe number of tbe car, tbe point of shipment, tbe name of consignor and tbe date of arrival. But it is insisted that because tbis notice did not also contain tbe information that tbe railroad was unable to make physical delivery of tbe ear at tbe mill siding, it is a noncompliance with Eule 5, and that there was, therefore, no constructive delivery of tbe car.”
“Formerly, no notice at all of tbe arrival of cars at destination was required to be given, and tbe giving of - notice was tbe courtesy or custom ivitb, no binding obligation on tbe railroad.” Coal Co. v. R. R., 245 Fed., 917.
“Tbe quoted rule has corrected tbis omission and imposes tbis obligation on tbe carrier, and in such case as tbis, tbe consignee might well be beard to insist that it was not chargeable with demurrage, if there bad been a failure upon tbe part of tbe carrier to give it notice of tbe arrival of tbe cars; but when such notice was given as was here conceded to bave been tbe case, and when, as is also conceded, tbe inclusion of tbe additional fact of inability to make delivery would bave made no difference with tbe defendant, or put it in any better position than it was, or given it any information which it bad not already at band, tbe omission, we think, is inconsequential. To bold otherwise would be to create a defense against lawful charges, without tbe showing of any injury to sustain it.”
Third. “If not, could such written notice be waived, and was it waived by tbe defendant?” By reference to tbe testimony of Page and Clary, as above set out, while there may be some conflict in tbe testimony of tbe two witnesses as to whether there was a specific instruction not to send written notice of constructive placement, there is no conflict as to whether tbe traffic manager bad received all tbe information necessary to apprise him that demurrage was accruing, because be bad full knowledge of tbe provisions of tbe traffic and bad worked under similar provisions for years. Tbis is fully settled in tbe case just cited and also in Interstate Commerce Commission, Opinion No. 11,085, decided 13 June, 1922; Pass Co. v. R. R., 32 I. C. C., 479; Grain Co. v. R. R., 43 I. C. C., 147; Steinhardt & Kelly v. R. R. Co., 52 I. C. C., 307; Steel Co. v. R. R., I. C. C. opinion No. 9,668, decided 15 April, 1918.
On tbe fourth question, whether tbe defendant, after receiving written *682notice sent and after knowledge that demurrage bad accrued, could receive, unload and accept cotton without paying demurrage, it is distinctly held that it could not in Davis v. Timmonsville Oil Co., above cited, in which it is said: “Demurrage charges are part and parcel of the transportation charges, and are covered by the same rules of law. They are a part of the tariff and must be collected from the shipper or the consignee of the freight, to the same extent as the charge for carriers. A penalty is imposed on the carrier for failure to collect. (Union Pacific Co. v. Goodrich, 149 U. S., 690.) The purpose of the law being, of course, to secure absolute equality between the shippers. The fact that the shipments in this case-were unauthorized, and the further fact that the oil company did everything in its power to prevent such shipments, would not, in our opinion, have justified its declining to pay the demurrage charges, if he accepted and unloaded the cars. It had presented to it the alternative of declining to accept the cars, in which event the railroad would have had a remedy by sale, or having accepted them, to deduct the demurrage at the time of the remittance to consignors. The fact that the carrier failed to make pressing demand for such payment did not justify the assumption that the demur-rage charges had been waived, for this the carrier could not legally do, nor does it, or can it, create an estoppel which would permit by indirection that which may not lawfully be done directly. Mistake, inadvertence, honest agreement or good faith are alike, under such circumstances, unavailing. The railroad and the shipper are both required to abide the published rate.” See, also, R. R. v. York, 215 Mass., 36.
On the above citations as the law of the case, and the uncontradicted facts as testified by the witnesses for the plaintiffs and defendant, the plaintiffs were entitled to the instructions asked for and set out in the defendant’s first three assignments of error, and also to the judgment for the full amount which they tendered for signature.
As to the defendant’s appeal, it is unnecessary to take up and discuss the errors therein assigned, for, upon the facts admitted as proven and the uneontradicted testimony as above stated, the plaintiffs are entitled to recover for the full amount of $8,939.37, and judgment should have been rendered therefor.
The ease was improvidently submitted to the jury for, upon the facts as agreed to, the plaintiff was entitled to the judgment, and it should be entered here.
A case exactly in point is Corporation Commission v. R. R., 137 N. C., 1, where it was held that when the material, issues are found, judgment should be entered thereon, disregarding the finding upon immaterial and irrelevant issues, and the Supreme Court in such case may, *683in reversing or affirming tbe judgment below, enter a final judgment bere or direct it to be so entered below. Tbis case was affirmed on writ of error, 206 U. S., 1. In tbe present case, there being no further controversy as to tbe facts or tbe law to be settled, judgment will accordingly be entered bere in favor of tbe plaintiff and against tbe defendant for tbe sum of $8,939.37, tbe amount agreed upon by tbe parties.
Tbe power of tbe court to enter final judgment bere was exercised in R. R. Connection Case, 137 N. C., 21, citing Code, sec. 957 (since Rev., 1542; C. S., 1412); Alspaugh v. Winstead, 79 N. C., 526; Griffin v. Light Co., 111 N. C., 438; and it was there said that “final judgment has been entered bere not infrequently by order and without opinion, as a matter of course,” and among other cases cited there in which tbis has been done was Bernhardt v. Brown, 118 N. C., 710 (36 L. R. A., 412); Caldwell v. Wilson, 121 N. C., 473, and White v. Auditor, 126 N. C., 584. Tbe same course has been pursued in many other cases since. Among them are Industrial Biding Case, 140 N. C., 244; Smith v. Moore, 150 N. C., 159; Griffin v. R. R., ib., 315; Battle v. Rocky Mount (Walker, J.), 156 N. C., 339; Chavis v. Brown (Hoke, J.), 174 N. C., 123.
Judgment will be entered accordingly in tbis Court in favor of tbe plaintiff for $8,939.37.
Modified and affirmed.